            Case 3:16-cv-01564-WIG Document 119 Filed 01/13/20 Page 1 of 14



                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF CONNECTICUT

Michael Picard,
Plaintiff

v.                                                                             No. 16-cv-01564
                                                                             December 23, 2019
John Barone,
Defendant

                                              Amended Complaint 1

    1.     This suit challenges the actions of a Connecticut state trooper who, acting under

           color of state law, energetically interfered with Mr. Picard’s right to receive

           information by confiscating his camera and making efforts to prevent him from

           recording the trooper’s illegal acts with his cell phone. Through his actions, the

           state trooper violated Mr. Picard’s rights under the Fourth Amendment to the

           United States Constitution.



Jurisdiction

    2.     The United States District Court has jurisdiction over this dispute because the

           plaintiff’s claims arise under the law of the United States. 28 U.S.C. § 1331.

    3.     Venue is proper in the District of Connecticut because all of the events giving rise

           to the plaintiff’s claims transpired within this district. 28 U.S.C. § 1391(b)(2).



Parties

    4.     Plaintiff Michael Picard is a United States citizen and a resident of Connecticut.

    5.     Mr. Picard has a keen interest in the subjects of privacy and federal constitutional


1
    Filed pursuant to Fed. R. Civ. P. 15(a)(2).


                                                       1
      Case 3:16-cv-01564-WIG Document 119 Filed 01/13/20 Page 2 of 14



      law.

 6.   He occasionally expresses his opinions on those subjects by protesting driving

      under the influence (DUI) checkpoints put up by police around the Hartford

      region. Mr. Picard believes that such checkpoints are contrary to the Fourth

      Amendment, and a waste of public money.

 7.   Over the years as he has conducted his protests, he has become known to state

      and local police officers around Hartford.

 8.   Mr. Picard finds out about upcoming checkpoints by consulting publicly available

      information online, such as announcements on police departments’ websites and

      social media.

 9.   Mr. Picard frequently photographs and video records the goings-on at his

      checkpoint protests, and frequently disseminate the resulting images and videos

      online so as to inform the public about how checkpoints operate.

10.   Defendant John Barone was, at all times relevant to this suit, employed by the

      Division of State Police within the Connecticut Department of Emergency

      Services and Public Protection, with the job title of trooper first class.

11.   At all times relevant to this action, Barone was on duty for his employer, and was

      wearing a Connecticut State Police uniform, badge, and pistol.

12.   At all times relevant to this action, Barone, was a “person” as that term is used by

      42 U.S.C. § 1983.



The Site of Mr. Picard’s September 2015 Protest

13.   On the evening of September 11, 2015, Connecticut state troopers were operating

      a DUI checkpoint on the Interstate 84 slip road in West Hartford.


                                             2
      Case 3:16-cv-01564-WIG Document 119 Filed 01/13/20 Page 3 of 14



14.   Mr. Picard arrived at the intersection of Park Road and the long slip road leading

      to I-84 at approximately 6:45 PM to demonstrate against the checkpoint.

15.   At all times during his protest, Mr. Picard stood on the gore where Park Road

      intersects the long slip road onto the interstate, several hundred feet north from

      the checkpoint.

16.   A gore is a small, often triangular, piece of land, that can be used to merge two

      lanes of traffic into one.

17.   Mr. Picard reached the gore by crossing Park Road from its north side.

18.   Park Road is not a limited-access road. It has sidewalks paralleling it and has no

      prohibitions against pedestrians walking alongside it.

19.   The gore on which Mr. Picard was standing has its long edge running east-west

      along Park Road, and its two short edges curve into a point facing south, the

      direction that traffic heading towards I-84 flows.

20.   The gore serves to merge traffic turning southerly off of Park Road and onto the

      long slip road to Interstate 84. See Exhibit A.

21.   Exhibit A to this complaint is a fair and accurate representation of the

      intersection at which Mr. Picard protested.

22.   At no time did Mr. Picard protest by standing in either the Park Road roadway, or

      the roadway of the I-84 slip road lying to the south of the gore.

23.   The I-84 slip road to the south of the gore becomes a limited-access road, but the

      sign demarcating it as one lies several hundred feet south of the gore on which

      Mr. Picard protested.

24.   The gore on which Mr. Picard stood is raised above the surrounding pavement,

      and has a telephone pole on its long edge running along Park Road.


                                            3
      Case 3:16-cv-01564-WIG Document 119 Filed 01/13/20 Page 4 of 14



25.   In the center of the gore is a large green reflective road sign bearing the red and

      blue Interstate 84 shield, an arrow pointing towards the access road, and the

      words “Hartford” and “Waterbury.” The road sign is mounted on two metal

      poles, with the top of the sign about ten feet above the surface of the gore.

26.   The edges of the gore are marked by a number of yellow reflectors mounted on

      steel posts, and the gore is surrounded by standard-height granite curbs on all

      three sides. See Exhibit B.

27.   Exhibit B to this complaint is a fair and accurate representation of the gore on

      which Mr. Picard stood during his protest.

28.   At all times relevant to this suit, at least one state police vehicle was parked on or

      next to the gore, with its red and blue lights flashing.



Mr. Picard’s Protest, and Attempts to Record His Treatment

29.   At all times during his protest, Mr. Picard held a three-foot by two-foot yellow

      sign reading “Cops Ahead: Keep Calm and Remain Silent.” He displayed the sign

      to motorists on Park Road who were approaching the gore from both directions.

30.   At least one state police officer and one West Hartford police officer drove by Mr.

      Picard as he protested, and neither stopped to engage him.

31.   However, weeks in advance of Mr. Picard’s protest, an employee of the Hartford

      police department who is familiar with Mr. Picard’s protest activities telephoned

      the state police and warned them that Mr. Picard would almost certainly protest

      the September 11th checkpoint.

32.   The Hartford police officer told the state police that Mr. Picard was the lawful

      owner of a pistol, that Mr. Picard is harmless, and that Mr. Picard habitually


                                             4
      Case 3:16-cv-01564-WIG Document 119 Filed 01/13/20 Page 5 of 14



      video-records all of his interactions with the police for later dissemination.

33.   After Mr. Picard had been protesting for approximately one and a half hours on

      the night of September 11th without incident, defendant Barone walked over to

      Mr. Picard.

34.   At no time was Barone’s gun drawn, and he did not give Mr. Picard any

      instructions to put his hands in the air.

35.   Defendant Barone announced to Mr. Picard that “someone called in” a complaint

      about a man “waving a gun and pointing it at people.”

36.   There was never any such complaint to the police that evening.

37.   When Barone approached him, Mr. Picard was holding a digital camera in his left

      hand, with his hand between the camera and its hand strap.

38.   Defendant Barone did not ask or order Mr. Picard to put the camera down.

39.   Defendant Barone swatted the camera out of Mr. Picard’s hand and onto the

      sidewalk, where its battery dislodged. Barone did not explain to Mr. Picard why

      he had attempted to destroy the camera.

40.   Defendant Barone then pointed to the pistol that Mr. Picard was wearing in a hip

      holster, and theatrically shouted, “I’ve got a gun!”

41.   Barone pat-frisked Mr. Picard, seized his pistol by removing it from the retention

      holster on Mr. Picard’s hip, and took Mr. Picard’s pistol permit out of Picard’s

      pants pocket.

42.   At all times relevant to this action, Mr. Picard’s pistol permit was valid. Mr.

      Picard’s possessing the permit, and the dates printed on the face of the permit,

      were prima facie evidence that he lawfully possessed a pistol.

43.   At the protest scene on the night in question, Mr. Picard did not once remove his


                                            5
      Case 3:16-cv-01564-WIG Document 119 Filed 01/13/20 Page 6 of 14



      pistol from its holster. The only time the pistol came out of its holster was when

      defendant Barone removed it.

44.   Defendant Barone did not handcuff Mr. Picard, tell him that he was being

      detained, place him under arrest, or instruct him to sit down or stay in one place.

45.   Instead, Barone took Mr. Picard’s pistol and pistol permit to the edge of the gore,

      where state police employee Patrick Torneo was sitting in the driver’s seat of his

      state police cruiser.



Defendant Barone Continues to Interfere With Mr. Picard’s Recording

46.   While Barone and state police employee John Jacobi were at Torneo’s cruiser,

      Mr. Picard picked his camera up off of the ground, reinserted the battery, and

      turned it back on to see if it was still functional after Barone threw it to the

      ground.

47.   After Mr. Picard raised the camera in his left hand and aimed it at the Barone,

      Jacobi, and Torneo as they conversed, defendant Barone quickly walked back

      over to Mr. Picard.

48.   Defendant Barone told Mr. Picard that “it’s illegal to take my picture,” and

      grabbed the camera.

49.   Mr. Picard asked for the camera back and told Barone that he objected to the

      seizure of the camera, but Barone told him that “it’s illegal to take my picture,”

      because he claimed that Mr. Picard did not “get any documentation [that] I’m

      allowing you to take my picture.” See Ex. C at 00:00-00:22.

50.   To assist the parties in hearing their interactions as recorded by the camera, Mr.

      Picard has reduced the background noise in Exhibit C by de-emphasizing the


                                             6
      Case 3:16-cv-01564-WIG Document 119 Filed 01/13/20 Page 7 of 14



      nocturnal chorus of insects, as well as the loud music from some passing cars.

      Exhibit C is unaltered in length or content; the sound processing has not omitted

      anything from, or added anything to, the depictions of the September 11th protest

      recorded by the exhibit.

51.   Exhibit C is a fair and accurate representation of that portion of the September

      11th protest captured on the recording.

52.   Defendant Barone also told Mr. Picard that taking pictures was illegal because

      Mr. Picard was not on public property, as Picard had been insisting, but because

      Picard was purportedly “on state property” and therefore lacked the ability to

      record Barone, Jacobi, and Torneo performing their job duties.

53.   Barone took the camera back to Jacobi and Torneo and announced to them, “I

      got the camera.”

54.   Barone placed the camera on the light bar mounted on the roof of Torneo’s

      cruiser, pointed skyward, without turning it off.

55.   Unbeknownst to Barone, Jacobi, and Torneo, Mr. Picard had been using the

      camera to record video and audio, not still photographs, and the camera

      continued recording until it was returned to Mr. Picard.

56.   Barone, left Mr. Picard’s camera on top of Torneo’s cruiser while they discussed

      what they would do next. They eventually returned it to Mr. Picard near the end

      of their encounter with them, but at no time did Barone examine it, search it, or

      treat the camera as evidence in any way.

57.   In an attempt to document what was happening to him, Mr. Picard pulled his

      smartphone out of his pocket and began recording video on that device. He

      walked around the gore, recording the scene, and pointed the phone at the license


                                            7
      Case 3:16-cv-01564-WIG Document 119 Filed 01/13/20 Page 8 of 14



      plates of the state police vehicles parked there.

58.   After Mr. Picard had been given tickets, Torneo drove away from the scene with

      Mr. Picard’s camera still on the light bar of his cruiser. It fell onto the hood of the

      car, and Torneo stopped and instructed Jacobi to give the camera back to Mr.

      Picard. Jacobi did so.

59.   Barone terminated his encounter with Mr. Picard approximately an hour after it

      began.




Count 1:  Violation of Mr. Picard’s Fourth Amendment Right
     Against Warrantless Seizure of his Property

60.   By seizing Mr. Picard’s camera and detaining it without it without a search

      warrant or any reasonable suspicion that the camera contained evidence of a

      crime or was itself contraband, Defendant Barone violated Mr. Picard’s Fourth

      Amendment right against warrantless seizure of his possessions.




                                             8
        Case 3:16-cv-01564-WIG Document 119 Filed 01/13/20 Page 9 of 14



                                   Request for Relief

61.    Therefore, Mr. Picard is entitled to have this Court:

       (a) enter judgment in his favor;

       (b) award him damages, and punitive damages, for Defendant Barone’s violations

          of his rights;

       (c) order Defendant Barone to reimburse him his reasonable costs and attorneys’

          fees in conformance with 42 U.S.C. § 1988; and

       (d) order all other relief as the Court deems appropriate.

62.    Mr. Picard claims a trial by jury on all disputes so eligible.




                 /s/ Dan Barrett
         Dan Barrett (# ct29816)
      ACLU Foundation of Connecticut
       765 Asylum Avenue, 1st Floor
            Hartford, CT 06105
              (860) 471-8471
            e-filings@acluct.org




                                              9
Case 3:16-cv-01564-WIG Document 119 Filed 01/13/20 Page 10 of 14




                     Exhibit A
             satellite photo of Park Road gore




                               10
Case 3:16-cv-01564-WIG Document 119 Filed 01/13/20 Page 11 of 14




                     Exhibit B
           street level photo of Park Road gore




                               11
     Case 3:16-cv-01564-WIG Document 119 Filed 01/13/20 Page 12 of 14




                             Exhibit C
    video recording from camera seized by Defendant Barone
(filed on USB flash drive with the clerk’s office, in both QuickTime and MP4 file
                                     formats)




                                       12
Case 3:16-cv-01564-WIG Document 119 Filed 01/13/20 Page 13 of 14




                     Exhibit D
     criminal infraction tickets issued to Mr. Picard




                               13
                Case 3:16-cv-01564-WIG Document 119 Filed 01/13/20 Page 14 of 14

     COMPLAINT TICKET                 im                 11111011111                                                      Y134404-2
                                                                                                        Agency Case No.: 1500544433
     The undersigned officer compliii ns that;
    On:               09/11=2015 At:                       20:40                              In: WEST HARTFOR1 Town Code: 1
    Name:             PICARD,MICHAEL                                                                                         - 155
    Address:                            East Hartford, CT 06118                                                 Agency Code: N650
    DOB:                    1988                           Race: W                            Sex: NI
                                                                                                                       Hispanic: NO
    License and Motor Vehicle
   Driver's Lie No.:
                                                          Boating Certificate:             NO
   Registration No.:                                                                                           State:  CT
                                                          Boat:                            NO
   Mak eiModel/Style:                                                                                          State:
                                                          Color:
   Owned By:        PICARD,MICHAEL D                                                                           Year:
                                                          Address:                        11111.11111 East Hartford CT
   On or Near:       00000 RAMP 43 I 84 E-W (WEST HARTFORD, T155)
   Truck (14-260n): NO      DOT No.:                   Over 15% Overweight: NO                             18,000 lbs. or more:
   Comm. Dr. Lie.: NO       Comm. Veil.:   NO          HaxMaf:              NO
   Speed (if applicable):   Actual:                    Posted Limit:
   Road: D                  Traffic:       H           Visibility:                                        Area:
  did commit the fol!Ittwin~ Infraetion(s lViolation(s)

  Description
                                                                   Counts            Statute/Ordinance
   I. 537 f 82 - Reckless use of highway by pedestrian
                                                                       1             53-182
 2. 53a-181a - Creating a public disturbance                                                                            S75.00
 3.                                                                                                                    $103.00
 4.                                                                                                                       5.00
5.                                                                                                                        S.00
6.                                                                                                                        5.00
                                                                                                                          S.00
      $178.00                                            Answer Date: 10/912015                  Ainoun Out;
                                                                                                                         ~ii .0()

Shield No.:0773       Police Dept.Connecticut State Police           Photo ID: Yes    IT FC BARONE/
                                                                                       Signature (Officer):
                                       OFFICER'S REPORT TO PROSECUTING AUTHORITY
                             Note facts and circumstances in addition to those record
                                                                                      ed on face of complain t:

person  was standing in the gore area to i84 east and west
                                                            bound. he was holding a sign
saying cops ahead with an exposed loaded side arm
                                                     in plain view of passing motorists..
several motorists complained about the exposed weap
                                                       on some complained he was holding a
weapon in his hand.
